Case 3:19-cv-12428-RHC-EAS ECF No. 52, PageID.1720 Filed 04/19/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ZMCC PROPERTIES LLC,

        Plaintiff,

v.                                                      Case No. 19-12428

PRIMEONE INSURANCE COMPANY,

     Defendant.
__________________________________/

     ORDER FOR TOM JAJO AND EDITION BC OWNERS LLC TO REMIT PAYMENT

        Plaintiff ZMCC Properties LLC brings this action for breach of contract and

reformation. (ECF No. 28, PageID.736-47.) On February 9, 2021, Defendant PrimeOne

Insurance Co. moved to compel Non-Parties Tom Jajo and Edition BC Owners, LLC,

(“Edition”) to comply with subpoenas Defendant issued under Federal Rule of Civil

Procedure 45 on August 13, 2020. (ECF No. 47; ECF No. 47-2.) On March 10, 2021,

after Non-Parties failed to respond to the motion to compel, the court granted

Defendant’s motion. (ECF No. 49.) In the March 10 order, the court directed Defendant

to file a bill of costs to account for its reasonable expenses and to serve Non-Parties

with the March 10 order. (Id., PageID.1660.)

        Defendant filed a bill of costs on March 19, 2021, (ECF No. 50), and the court

provided Non-Parties until March 29, 2021, to file a response. (ECF No. 49,

PageID.1660.) Over two months have passed since the Defendant filed its motion to

compel, and almost a month has passed since Defendant filed its bill of costs. Non-
Case 3:19-cv-12428-RHC-EAS ECF No. 52, PageID.1721 Filed 04/19/21 Page 2 of 3




Parties’ deadline to respond to the bill of costs has expired, and Non-Parties have not

filed a response.

       Federal Rule of Civil Procedure 45(g) states:

       The court for the district where compliance is required--and also, after a
       motion is transferred, the issuing court--may hold in contempt a person
       who, having been served, fails without adequate excuse to obey the
       subpoena or an order related to it.

       Under Rule 45(g), the court can impose attorney fees as a sanction “for one who

fails entirely to obey a subpoena.” Fed. R. Civ. P. 45 Advisory Committee Note (2013);

9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2465 (3d

ed. 2020) (“There is no doubt . . . that there is judicial power to punish the failure to

comply with a valid subpoena as a contempt of court.”); Bariteau v. Krane, 206 F.R.D.

129, 131 (W.D. Ky. 2001) (“Courts have often found a person in contempt for refusing to

comply with a validly issued subpoena without objecting to it or making a motion to

quash.”). Non-Parties had the opportunity to explain why they failed to comply with

Defendant’s subpoena, but they failed to respond to either Defendant’s motion to

compel or Defendant’s bill of costs. Pursuant to Rule 45(g), Non-Parties have not

provided an “adequate excuse” for not complying with the subpoena, and the court finds

that an award of attorney fees and costs in favor of Defendant is warranted.

       Defendant states that it incurred $845.50 in filing its February 9 motion to

compel. (ECF No. 50, PageID.1662.) In its bill of cost, Defendant provides an itemized

list of billing entries, which contains dates, hourly rates, and descriptions of tasks

performed. (Id.) Non-Parties have not filed any objections to these calculations, and the

court finds them fair and reasonable. Fed. R. Civ. P. 45(g). Accordingly,




                                              2
Case 3:19-cv-12428-RHC-EAS ECF No. 52, PageID.1722 Filed 04/19/21 Page 3 of 3




        IT IS ORDERED that Tom Jajo and Edition BC Owners, LLC, jointly and

severally, pay Defendant $845.50 in attorney fees by May 10, 2021.

        IT IS FURTHER ORDERED that Defendant is DIRECTED to serve Tom Jajo and

Edition BC Owners, LLC, with this order by April 26, 2021.

        Finally, IT IS ORDERED that Defendant file a notice of satisfaction of its awards

directly after their receipt.

                                                            s/Robert H. Cleland                     /

                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: April 19, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 19, 2021, by electronic and/or ordinary mail.

                                                             s/ Lisa Bartlett for Lisa Wagner   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12428.ZMCC.OrdertoRemitPayment.1.docx




                                                      3
